UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7835




In Re:    RODNEY H. WILLIAMS,

                                                          Petitioner.




                 On Petition for Writ of Mandamus
                            (CR-01-231)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney H. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney   H.   Williams    petitions   for   writ   of   mandamus

alleging the district court has unduly delayed acting on motions

filed in his 28 U.S.C. § 2255 (2000) case.        Williams seeks an order

from this court directing the court to act.             Although we find

mandamus relief is not warranted because the district court has

recently taken significant action in the case, we deny the mandamus

petition without prejudice.          We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                     - 2 -